—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered January 13, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during her opening statement and summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641, 642; People v Wilson, 265 AD2d 434). In any event, those remarks were either fair comment on the evidence (see, People v Etoria, 266 AD2d 559; People v Wilson, supra; People v Zephir, 226 AD2d 408), responsive to the arguments presented in the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Irving, 265 AD2d 575; People v Russo, 201 AD2d 512, affd 85 NY2d 872), or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Zephir, supra).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.